DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot.  Upon further consideration of the term “integral” (see previously attached reference from Collins English Dictionary), Examiner previously reconsidered the rejection over Yoon et al. and has applied the reference singly under a 102/103 rejection below.  Based upon the common understanding of the term “integral”, Examiner believes that Yoon et al. fully anticipates Applicant’s claim, including Applicant’s claim as amended to recite “a unitary, one-piece structure therewith”.  However, to the extent that a narrow reading of “being formed structurally as a single piece” and newly amended limitation “a unitary, one-piece structure therewith” may preclude an understanding of an integral single piece as “formed of constituent parts; united”, Examiner has also maintained the obviousness rationale over Yoon et al. as an alternative rejection.  
Specifically with regard to Applicant’s arguments concerning the 102 rejection over the amended limitation “being formed structurally as a single piece with the removable ice bucket so as to be a unitary, one-piece structure therewith”, Examiner notes that Applicant’s assertion that single piece or one-piece construction is clearly recited and defines over the multiple piece structure of the Yoon et al. reference fails to address why the resulting one piece final product of Yoon et al. would fail to meet “being formed structurally as a single piece with the removable ice bucket so as to be a unitary, one-piece structure therewith”.
Specifically with regard to Applicant’s arguments concerning the 103 rejection over the amended limitation “being formed structurally as a single piece with the removable ice bucket so as to be a unitary, one-piece structure therewith”, Examiner notes that Applicant mischaracterizes Examiner’s rejection.  Examiner is not relying on Applicant’s disclosure for the conclusion of obviousness, but is instead illustrating how Applicant’s disclosure supports Examiner’s rejection concerning the obviousness of making integral what was formerly multiple pieces.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitation “means for dampening noise” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and has been interpreted as corresponding to the structure discussed in paragraphs [0039]-[0045] and [0051] and functional equivalents thereof.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon et al. (KR 2010-0018995: English Machine Translation provided by Examiner: previously cited).
Regarding claim 1, Yoon et al. shows/discloses a refrigerator comprising: an ice compartment region disposed in at least one of a fresh food compartment or a freezer compartment (see at least ice-making chamber #26; translation page 3, last paragraph); an ice maker disposed in the ice compartment region (see at least ice making device #30); and a removable ice bucket for storing ice, the removable ice bucket being removably disposed in the 
Alternatively, to the extent that “being formed structurally as a single piece with the removable ice bucket so as to be a unitary, one-piece structure therewith” could be considered to require that the means for noise dampening and bucket are always a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece “means for dampening noise”, it appears that Applicant’s invention would perform equally well with the combined unitary, one-piece structure of Yoon et al. or with one-piece construction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the means for dampening noise of Yoon et al. with the means for dampening noise being formed structurally as a single piece with the removable ice bucket so as to be a unitary, one-piece structure therewith, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a 
Regarding claim 3, Yoon et al. further shows/discloses wherein the ice compartment region is disposed in the fresh food compartment (see at least translation page 3, last paragraph).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 1 above, and further in view of Benz et al. (US 2011/0239688: previously cited), or, in the alternative, Nelson et al. (US 6,050,097: previously cited).
Regarding claim 2, Yoon et al. does not disclose wherein the ice compartment region is disposed in the freezer compartment.
Benz et al., however, or in the alternative, Nelson et al. teaches another refrigeration wherein the ice compartment region is disposed in the freezer compartment (see at least Benz et al. Abstract; Figure 1, ice cube container #18;; Nelson et al. Abstract; ice making assembly #22/ice dispensing system #26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice compartment region in the refrigerator of Yoon et al. disposed in the freezer compartment, as taught by Benz et al., or, in the alternative, Nelson et .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAVIA SULLENS/Primary Examiner, Art Unit 3763